UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-23001 SIGNATURE EYEWEAR, INC. (Exact name of Registrant as Specified in its Charter) California 95-3876317 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 498 North Oak Street Inglewood, California 90302 (Address of Principal Executive Offices, including ZIP Code) (310) 330-2700 Registrant’s Telephone Number, Including Area Code Securities Registered Pursuant to Section 12(b) of the Act: Title of each Class Name of each Exchange on which Registered None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.ý Yes¨ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesý No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer ¨ Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$876,400 On January 18, 2011, the Registrant had 6,955,639 outstanding shares of Common Stock, $.001 par value.The aggregate market value of the 3,651,667 shares of Common Stock held by non-affiliates of the Registrant as of January 18, 2011 was $949,400. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the 2011 annual meeting of shareholders, expected to be filed within 120 days of the registrant’s fiscal year-end, are incorporated by reference into Part III of this Form 10-K. PART I The discussions in this Report contain forward-looking statements that involve risks and uncertainties.Important factors that could cause actual results to differ materially from our expectations are set forth in “Management’s Discussion of Financial Condition and Results of OperationsFactors That May Affect Our Future Operating Results” in Item 7, as well as discussed elsewhere in this Report.All subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by these factors.Those forward-looking statements relate to, among other things, our plans and strategies, new product lines, relationships with licensors, distributors and customers, and the business environment in which we operate. References in this Report to the “Company”, “Signature”, “we” or “us” refer to Signature Eyewear, Inc. Item 1—Business General Signature designs, markets and distributes prescription eyeglass frames and sunwear primarily under exclusive brand name licenses.In November 2010, we established a new division, Signature Fashion Group, to design, market and distribute women’s footwear and fashion accessories. In our fiscal year ended October 31, 2010, our eyewear lines included bebe, Carmen Marc Valvo, Cutter & Buck, Dakota Smith, Hart Schaffner Marx, Hummer, Laura Ashley, Nicole Miller, Michael Stars, and our proprietary Signature line.We sell and distribute our eyewear products: (1) to independent optical retailers in the United States, primarily through our national direct sales force and independent sales representatives; (2) to retail chains, department stores, and selected Internet retailers; (3) internationally, primarily through exclusive distributors in foreign countries; and (4) through selected distributors in the United States. We formed Signature Fashion Group (“SFG”) to bring our expertise and experience in brand management to the other fashion product lines for product diversification and revenue generation.This division, which will initially focus on women’s footwear, will capitalize on the economies created by our existing infrastructure and operations.SFG’s initial brand is Rough Justice, and we plan to launch the Rough Justice line of women’s footwear in the second quarter of fiscal 2011.SFG also designs and manufactures women’s footwear for private label sale by selected retailers. Business Strategy Our focus in fiscal 2011 will be to maintain market position of our established eyewear brands while generating greater revenues from our newer eyewear brands, our Signature collection and our new SFG division.It will be challenging to maintain our revenues as a result of the expiration of our eyewear licenses for bebe and Hummer eyewear on June 30, 2010, continued flat revenues in the optical frame industry and increasing price competition. - 2 - Our 2011 plan includes the following: o increase efforts to sell eyewear and sunwear to mid-size retail optical chains, department stores and Internet optical retailers; o introduce and market our SFG footwear lines in branded and private label niches; o continue to build the direct sales force in the United States to increase sales of eyewear and sunwear to independent optical retailers, including optometrists, opticians and ophthalmologists, which sales have higher gross margins than sales to retail optical chains; and o develop international sales by expanding into smaller foreign markets. Our longer-term strategy for increasing revenues includes acquiring additional eyewear and sunwear licenses, acquiring footwear licenses and expanding into additional fashion accessories such as handbags and belts under our own or licensed brands. Industry Overview The total vision care industry in the United States generated $31.8 billion in revenues during the 12 months ended September30, 2010, a 2% decrease when compared to the prior 12-month period.Frame sales represented 25.6% of the vision care market, generating revenues of approximately $8.2 billion, a 1.5% decrease over the prior 12 months.During this 12-month period, independent optical retailers represented 47.6% of the frame market as compared to 46.7% the prior year. - 3 - Eyewear Products Our eyewear products include prescription eyeglass frames and sunwear.The following table provides certain information about our eyewear products as of January 2011: Brand Name/Segment Customer Gender Year Introduced Approximate Retail Prices(1) Bobby Jones Sunwear Men 2011(2) $100-$250 Carmen Marc Valvo Prescription Women $150-$350 Sunwear Women $100-$300 Cutter & Buck Prescription Men/Women $100-$150 Sunwear Men/Women $90-$150 Dakota Smith Prescription Men/Women $90-$150 Sunwear Men/Women $75-$125 Hart Schaffner Marx Prescription Men $120-$200 Hickey Freemen Prescription Men 2011(2) $120-$275 Laura Ashley Prescription Women $125-$200 Sunwear Women $75-$100 Michael Stars Prescription Women $100-$175 Sunwear Women $75-$130 Nicole Miller Prescription Women $120-$250 Sunwear Women $75-$175 Rough Justice Prescription Women 2011(2) $90-$150 Sunwear Women 2011(2) $75-$200 Signature Collection Prescription Men/Women $60-$125 (1) Retail prices are established by retailers, not by us. (2) We plan to introduce these lines in the late spring of 2011. Frame Design.Frame styles are developed by our in-house design team, which works in close collaboration with many respected frame manufacturers throughout the world to develop unique designs and technologies.Once the factory develops a prototype, we present the style to the licensor for approval.Following approval, we contract to manufacture the style.By these methods, we are able to choose from the strengths of a variety of factories worldwide and to avoid reliance on any one factory.Our designers continue to work closely with the factory at every stage of the manufacturing process to assure quality. Our metal frames generally require over 200 production steps to manufacture, including hand soldering of bridges, fronts and end-pieces.Many of our metal frames take - 4 - advantage of modern technical advances, such as thinner spring hinges (which flex outward and spring back) and lighter metal alloys, both of which permit the manufacture of frames that are thinner and lighter while retaining strength.We also take advantage of technical advances in plastic frames, such as laminated plastics that are layered in contrasting and/or complementary colors, as well as laser carving these materials to add unique design details. Quality Control.We only use manufacturers we believe are capable of meeting our criteria for quality, delivery and attention to design detail.We specify the materials to be used in our frames, and approve drawings and prototypes before committing to production.We place our initial orders for each style approximately six months before the style is released, and require the factory to deliver samples for our quality assurance program.Our designers examine all sample shipments and this process provides sufficient time to resolve problems with a style’s quality before its release date.If, at any stage of the quality control process, frames do not meet our quality standards, we return them to the factory with instructions to improve the specific quality problems.Historically, we have had a low defective frame rate and our manufacturers share in the cost of replacing defective frames. Our frame manufacturers test all of our sunwear for optical clarity based on United States, European and Australian standards.All our prescription frames must pass eye shape tolerance requirements with specialized Gerber testing equipment. Our products are subject to governmental health safety regulations in the United States and most countries.Our products are also subject to import duties and tariffs on frames exported to countries outside of the United States.We regularly inspect our products to ensure compliance with applicable requirements and safety standards. Marketing, Merchandising and Sales Programs.We produce marketing, merchandising and sales promotion programs to help optical retailers, as well as our sales representatives, promote sales.For optical retailers, we develop unique in-store displays that are custom made to complement our brands.We also believe product packaging is essential and can be used at point of sale or on displays as an added selling feature.Additionally, we create presentation materials, marketing bulletins, catalogues, graphics and posters, and other sales tools to facilitate professional presentations by our sales representatives.We motivate our sales representatives by sales contests and individual performance awards. Signature Fashion Group We formed SFG as a new division in November 2010 to design, manufacture and market women’s footwear and other fashion accessories.We are entering this new line of business to provide additional revenues and reduce long-term risk through product diversification.We selected women’s fashion products because of our substantial experience and expertise in brand development and our existing operational infrastructure, which allows us to add these lines without incurring significant additional infrastructure costs. SFG’s first product line will be women’s footwear.We will market branded women’s footwear as well as private label sales to selected footwear retailers. Our initial brand of women’s footwear is Rough Justice, which we acquired in November 2010 from the two individuals who conceived the brand in 2008 and joined us to - 5 - lead the design, marketing and sales of SFG.Rough Justice is a fashion forward line of footwear aimed at the edgy style conscious woman with lux-fashion tastes. The private label segment allows us to act as a design team and agent for footwear retailers.We will design footwear to our customers’ specifications, contract for the manufacturing, and coordinate quality control and quality assurance.This segment will allow us to leverage our existing infrastructure to operate economically in the private label business while maximizing our relationships with manufacturers.The private label segment operates at a lower margin than the branded footwear segment as it is based on a commission driven formula for marking up the footwear to customers.We received purchase orders from three footwear retailers for private label sales in the first fiscal quarter of 2011. Our in-house design team will develop our footwear styles.This team initially includes the two individuals who created the Rough Justice brand. Like our eyewear, we will have our footwear manufactured to our specifications by contract manufacturers located outside the United States, principally in China and Italy.We plan to only use manufacturers we believe are capable of meeting our criteria for quality, delivery and attention to design detail.We have contracted with four such manufacturers to date.We believe there are sufficient independent manufacturers for us to source our footwear and select the best options for manufacturing. We will market women’s footwear through our in-house sales team.Marketing will be initially focused on department stores and retail chains and through participation in footwear trade shows.As we develop our SFG product lines, we plan to increase our in-house sales team and engage independent sales representatives to market our footwear.The independent sales representatives will be selected on a regional basis and will focus their sales efforts on the independent boutiques and specialty retailers.Our in-house sales team will service department stores, Internet retailers and catalogue sales. In 2011 we will focus our marketing efforts on product placements in national fashion magazines and media. Our target audience, the style conscious woman, is constantly looking for trendy styles and is tuned into the national fashion and lifestyle media. We plan to expand SFG through the acquisition or creation of additional brand names for women’s footwear, and eventually expand into other women’s fashion accessories such as handbags and belts. Brands Bobby Jones Eyewear Bobby Jones is a classic American luxury brand for the contemporary lady and gentleman.The Bobby Jones Eyewear collection will target customers living the active Bobby Jones lifestyle.Perfect for golfing, boating and skiing, the lenses will manage blue light and provide high contrast vision in low light conditions.In addition, the lenses will have anti-reflective coatings, which eliminate light bounce-back into the eye, reducing eyestrain and discomfort.The lenses will also feature a polarized hydrophobic lens coating that makes liquid sleek off the lens, virtually eliminating water spots and ensuring that the lenses are always clean.Bobby Jones Eyewear is planned for introduction in late spring 2011. - 6 - We have the exclusive right to market and sell Bobby Jones Eyewear in the United States and certain other countries through a license agreement with HMX, LLC, the parent corporation of Hart Schaffner Marx, that expires on December 31, 2016.We may renew the license agreement for one three-year period provided we are not in default under the license agreement.The license agreement contains minimum net sales and minimum royalty requirements.The licensor may terminate the license agreement if someone acquires more than 50% of our outstanding voting securities. Carmen Marc Valvo Eyewear Carmen Marc Valvo is a well-known American designer with celebrity clientele whose collections include couture gowns, evening cocktail dresses and swimwear.Carmen Marc Valvo Eyewear includes both sunwear and prescription eyeglass frames of contemporary elegance, with the attention to detail as seen in Carmen’s couture clothing and lace designs.The collection includes styles for women over 30, with coloration, fine attention to detail and a fit range that appeals to women worldwide. We have the exclusive worldwide right to market and sell Carmen Marc Valvo Eyewear pursuant to a license agreement that expires in April 2013. We have the right to renew the license for an additional three years provided we are in compliance with the license agreement.The license agreement contains minimum royalty requirements. Cutter & Buck Eyewear Cutter & Buck Eyewear is designed to appeal to the consumer who is looking for time-honored styling that has been updated with today’s advancements in frame technology.Inspired by Cutter & Buck’s country club heritage, the frames embody classic American styling and incorporate spring hinges and memory metal construction to provide the ultimate in comfort and durability. We have the exclusive worldwide right to market and sell Cutter & Buck Eyewear pursuant to a license agreement that expires in December 2011.The license agreement contains minimum royalty requirements. Dakota Smith Eyewear Dakota Smith Eyewear targets men and women with eclectic designs that capture the American spirit.The collection features high quality titanium and colorful plastic prescription frames and sunwear at an affordable price.Dakota Smith sunwear features superior lens optics.The collection is showcased at the point of sale with unique displays and casual lifestyle images. We have the exclusive right to market and sell Dakota Smith Eyewear in the United States, Canada and certain other countries pursuant to a license agreement that expires in February 2014.The license agreement contains minimum royalty requirements. Hart Schaffner Marx Eyewear The Hart Schaffner Marx Eyewear collection is distinctively masculine, targeted at men who seek quality, comfort and fit.Hart Schaffner Marx has an image of enduring - 7 - quality, and is a recognized name among men who purchase apparel in the medium to high price range.Because men are generally concerned with both function and fashion, the frames contain features that enhance their durability.The highest quality components are utilized for each style and unique accents of garment patterns and leather inlays offer a distinctive touch.Select styles feature titanium, a material renowned for its strength and lightweight qualities.The collection is designed to fit a broad spectrum of men, and selected styles have longer temples and larger sizes than those generally available. We have the exclusive right to market and sell Hart Schaffner Marx Eyewear in the United States and certain other countries through the same license agreement with HMX, LLC that we license Bobby Jones Eyewear. Hickey Freeman Eyewear Hickey Freeman is a luxury American tailored clothing and sportswear brand that balances contemporary style and elegance, great design and skilled handwork.The Hickey Freeman Eyewear collection will emulate this rich heritage and feature vintage design elements such as fine filigree tooling details on the eye wire and temple treatments, luxurious antique metal finishes and rich handmade acetate structures.The design direction will feature wearable rectangles, ovals and fashion shapes that are in step with contemporary fashion.We plan to introduce Hickey Freeman Eyewear in late spring 2011. We have the exclusive right to market and sell Hickey Freemen Eyewear in the United States and certain other countries through the same license agreement with HMX, LLC that we license Bobby Jones Eyewear. Laura Ashley Eyewear As a reflection of one of Europe’s most well known retailers, Laura Ashley Eyewear is designed to be feminine, classic and fashionable without being trendy.The hallmark of Laura Ashley Eyewear is its attention to detail, and the collection is known for its unique designs on the temples of the frames.Launched in fiscal 2010, the Laura Ashley eyewear collection for girls has been well received. We have the exclusive right to market and sell Laura Ashley Eyewear in the United States, the United Kingdom and certain other countries through a license agreement that expires in December 2011.We may renew the license agreement for one three-year period provided we are not in default under the license agreement.The license agreement contains minimum royalty requirements.The licensor may terminate the license agreement if a competitor acquires 51% or more of our voting securities. Michael Stars Eyewear We introduced Michael Stars Eyewear, including prescription frames and sunwear for women, in the spring of 2009.Michael Stars specializes in beachside lifestyle and sells more than 200 styles of T-shirts, as well as maternity, cashmere and dress collections and, most recently, active wear for women.The Michael Stars Eyewear collection conveys a relaxed, casual lifestyle emphasizing color and style, with subtle logo applications.The frame color palates are derived from the array of seasonal fabrics inspired by the Michael Stars clothing line. - 8 - We have the exclusive worldwide right to market and sell Michael Stars Eyewear through a license agreement that expires October 31, 2015 and renewable through October 31, 2018.We have the right to renew the license for a additional two-year term and, subsequently, a three-year period provided we are in compliance with the license agreement.The license agreement contains minimum royalty requirements. Nicole Miller Eyewear Nicole Miller Eyewear is targeted at the sophisticated, style-conscious modern woman who creates her own fashion trends with contemporary elegance.For more than 25 years, Nicole Miller has designed beautifully cut garments in exquisitely drawn prints in New York City.The Nicole Miller Eyewear collection exudes the essence of Nicole’s vision with unusual color treatments and design elements, complementing Nicole’s clothing, handbags and accessories. We have the exclusive right to market and sell frames and sunwear using the Nicole Miller trademark throughout the world, excluding Japan, through a license agreement that expires in March 2012.The license agreement contains minimum royalty requirements and minimum sales requirements. Signature Collections Our house brand Signature Collections comprise multiple segments, each targeting niches not otherwise filled by our brand-name collections.Our goals related to that line are to position us to compete more effectively against other optical companies that have direct sales forces; to enable us to offer products in segments not served by our licensed collections; to allow us to develop products more quickly; and to reach the value markets by offering good quality, lower-priced styles. The cost to retailers of frames in our own lines is generally less than frames with brand names, because the latter command greater retail prices, and we pay no licensing fees on our own lines.Moreover, the styling of our own lines can be more flexible, because we are able to change the styling and merchandising more rapidly without the often time-consuming requirement of obtaining licensor approval.In 2011, we will continue to expand the product offerings in our Signature Collections to enhance sales. Rough Justice We acquired the Rough Justice brand in November 2010.In addition to the Rough Justice line of women’s footwear, we intend to introduce Rough Justiceprescription eyewear and sunwearin the late spring of 2011.The Rough Justice Eyewear collection will focus on fashion trends, capturing sexy and provocative styling for the hip, sophisticated woman. Customers Our eyewear products are currently sold in the United States and in approximately 30 other countries.In fiscal 2010, we sold frames to approximately 6,000 independent optical retailers in the United States, to retail chains and department stores that sell our products at more than 1,000 locations, and to selected Internet retailers.We have a broad customer base and no customer accounted for 10% or more of net sales during the fiscal year. - 9 - Sales and Distribution We sell and distribute our eyewear products (1) to independent optical retailers in the United States, primarily through our national direct sales force; (2) to retail chains, department stores and Internet retailers; (3) internationally, primarily through exclusive distributors in foreign countries; and (4) through selected distributors in the United States. The following table sets forth our net sales by channel for the fiscal years indicated: Year Ended October 31, (in thousands) Direct sales $ $ Retail chains, department stores and Internetretailers International Domestic distributors Freight billed to customers/other Total $ $ Direct Sales.We sell our eyewear products to independent optical retailers in the United States primarily through a national direct sales force, including company and independent sales representatives.Our direct sales force, including independent sales representatives, numbered 48 at October 31, 2010.We plan to increase the number of sales representatives in fiscal 2011. Retail Chains, Department Stores and Internet Retailers.We sell eyewear products directly to retail chains, department stores and Internet retailers.National retail optical chains have increasingly marketed their own lower-cost private label frames.Thus, we have focused, and plan to continue to focus, our efforts on increasing sales to mid-size regional optical chains which are less likely to sell their own private label eyewear than the large national retail optical chains and are not experiencing consolidation like the national chains.We also intend to focus on sales of sunwear to department stores and Internet retailers, a growing segment of our sunwear market. International.We distribute our products internationally through exclusive distributors and direct to some international retail chains.Our international distributors have exclusive agreements for defined territories.At October 31, 2010, we had approximately 20 international distributors and four international sales representatives.Part of our strategy to increase revenues in fiscal 2011 is to develop sales opportunities for our frames in strategically targeted markets throughout the world while reducing our expenses in operating and promoting international sales. Domestic Distributors.We distribute our eyewear products through selected distributors in the United States in areas in which we believe we can achieve better penetration than through direct sales.We had six distributors in the United States at October31, 2010. - 10 - Contract Manufacturing Our frames are manufactured to our specifications by a number of contract manufacturers located outside the United States.The manufacture of high quality metal frames is a labor-intensive process that can require over 200 production steps (including a large number of quality-control procedures) and from 90 to 180 days of production time.In fiscal 2010, we used manufacturers in China, Japan and Italy. In determining which manufacturer to use for a particular style, we consider each manufacturer’s expertise (based on type of material and style of frame), its ability to translate design concepts into prototypes, its price per frame, its manufacturing capacity, its ability to deliver on schedule, and its ability to adhere to our rigid quality control standards and quality assurance requirements. We are not generally required to pay for any of our frames prior to shipment.Payment terms currently range from 30 to 120 days on open account.For frames imported other than from China manufacturers, we may be obligated to pay in the currency of the country in which the manufacturer is located.In the case of frames purchased from manufacturers located in China, we pay in United States dollars.For almost all of our other frame purchases, our costs vary based on currency fluctuations, and we generally cannot recover increased frame costs (in United States dollars) in the selling price of the frames. Competition The markets for prescription eyeglass frames and sunwear are intensely competitive.There are thousands of frame styles, including thousands with brand names many of which have global recognition.At retail, our eyewear styles compete with styles that do and do not have brand names, styles in the same price range, and styles with similar design concepts.To obtain board space at an optical retailer, we compete against many companies, both foreign and domestic, including Luxottica Group S.p.A, Safilo Group S.p.A., and Marchon Eyewear, Inc.Our largest competitors have significantly greater financial, technical, sales, manufacturing and other resources than us.They also employ direct sales forces that have existed longer and are significantly larger than our direct sales force.At the major retail optical chains, we compete not only against other eyewear suppliers, but also against the chains themselves, as these chains have increasingly designed, manufactured and sold their own lower-priced private label brands.Luxottica Group, the largest eyewear company in the world, is vertically integrated, in that it manufactures frames, distributes them through a direct sales force in the United States and throughout the world, and owns LensCrafters, Sunglass Hut, Pearle Vision and Cole Vision, which combined is the largest worldwide retail optical chain. We compete in our target markets based on our brand names, the quality of our frames, our marketing and merchandising, the popularity of our frame designs, the reputation of our styles for quality, our pricing policies and the experience of our sales force. Backlog Our backlog of orders believed to be firm was approximately $200,000 at October31, 2010 and $265,000 at October31, 2009.Historically, we ship our products upon receipt of orders and do not operate with a material backlog.During the latter part of fiscal 2009 and most of fiscal 2010, we experienced severe delivery problems from our Chinese factories that - 11 - materially affected our 2010 net sales. Employees At October 31, 2010, we had 105 full-time employees, including 48 in sales and marketing, 17 in customer service and support, 19 in warehouse operations and shipping and 21 in general administration and finance.Our employees are not covered by a collective bargaining agreement. Item 1A—Risk Factors Not applicable. Item 1B—Unresolved Staff Comments Not applicable. Item 2—Properties We lease approximately 64,000 square feet of a building located in Inglewood, California, where we maintain our principal offices and warehouse.The lease expires on June 30, 2011 and we have a two-year renewal option.In fiscal 2010, monthly rental payments under the lease were $48,000 through June 2010 and $49,000 for the rest of the fiscal year.The rental payments will be $49,000 per month through June2011.We are also responsible for our share of common area operating expenses, utilities and insurance (approximately $6,600 per month).We believe that these facilities are suitable and adequate through the end of the lease-option. We sublease a portion of our premises for $11,000 per month for a term that expires concurrently with the expiration of our lease. Item 3—Legal Proceedings As of January 20, 2011, we were not involved in any material legal proceedings. Item 4—(Removed and Reserved) PART II Item 5—Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities - 12 - Common Stock Our Common Stock trades in the over-the-counter market.The following table sets forth, for the periods indicated, high and low last reported sales prices for our Common Stock in the over-the-counter market. High Low Fiscal Year Ended October 31, 2009 First Quarter $ 0.36 $ 0.25 Second Quarter $ 0.34 $ 0.24 Third Quarter $ 0.39 $ 0.25 Fourth Quarter $ 0.39 $ 0.23 Fiscal Year Ended October 31, 2010 First Quarter Second Quarter Third Quarter Fourth Quarter On January18, 2011, the last reported sales price of the Common Stock in the over-the counter market was $0.26 per share.At January18, 2011, there were 44 holders of record of our Common Stock. Dividends As a California corporation, under the California General Corporation Law, generally we may not pay dividends in cash or property except (1) out of positive retained earnings or (2) if, after giving effect to the distribution, our assets would be at least 1.25 times our liabilities and our current assets would exceed our current liabilities (determined under generally accepted accounting principles).At October31, 2010, we had an accumulated deficit of $13.6million and shareholders’ equity of $2.0 million.As a result, we will not be able to pay cash dividends for the foreseeable future.In addition, under our principal credit facilities, we may not pay dividends without the consent of the lenders. Purchases of Common Stock We did not repurchase any shares of our Common Stock in fiscal 2010 and the Company has no intent to repurchase shares in the future.Under California law, repurchases of Common Stock are subject to the same restrictions as payment of dividends. Item 6—Selected Financial Data Not applicable. - 13 - Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in connection with our Financial Statements and related notes and other financial information included elsewhere in this Report. Overview In fiscal 2010, we generated revenues through the sale of prescription eyeglass frames and sunwear under licensed brand names, including bebe, Carman Marc Valvo, Cutter & Buck, Dakota Smith, Hart Schaffner Marx, Hummer, Laura Ashley, Nicole Miller and Michael Stars, and our proprietary Signature brand.Our cost of sales consists primarily of purchases from foreign contract manufacturers that produce frames and cases to our specifications. Our net sales decreased 10.6 % from $23.3 million in fiscal 2009 to $20.8 million in fiscal 2010.This decrease was primarily due to delivery disruptions by our Chinese vendors and the weak domestic economy. Our net income decreased from $675,000 in fiscal 2009 to $462,000 in fiscal 2010.The decrease in net income was principally due to a $2.5 million decrease in net sales offset in part by an $888,000 reduction in selling expenses and a $601,000 reduction in general and administrative expenses. Our licenses for bebe eyewear and Hummer eyewear expired June30, 2010.Under these licenses, we may continue to sell existing inventory of those lines in the United States through December 31, 2010 and our existing inventory of bebe eyewear internationally through December 31, 2011.The loss of these licenses will have a material adverse effect on our revenues.In the fiscal years ended October31, 2009 and 2010, these lines represented approximately 45% and 42%, respectively, of our net sales. We are actively taking a number of actions to replace the bebe and Hummer revenues, including: (i)establishing the Signature Fashion Group to design, manufacture and market women’s footwear and fashion accessories; (ii)increasing our marketing and sales efforts of our other eyewear lines; (iii)increasing our efforts to obtain other third party licenses; and (iv)increasing our efforts to develop our proprietary Signature lines.We are also taking actions to reduce operating expenses to offset as much of the loss of revenue as possible.No assurance can be given that we will be successful in these efforts to replace the lost revenues.If we cannot replace a material portion of these revenues over the next twelve months, we will have to implement drastic cost cutting measures in an effort to maintain profitability and positive cash flow. Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.Management bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances, and which form the basis for making judgments about the carrying values of assets and liabilities.Actual results may differ from these estimates under different assumptions or conditions. - 14 - We consider the following accounting policies to be both those most important to the portrayal of our financial condition and those that require the most subjective judgment: · inventory valuation; and · valuation of deferred tax asset. Inventory Valuation.Inventory (consisting of finished goods) is valued at the lower of cost or market. Cost is computed using weighted average cost, which approximates actual cost on a first-in, first-out basis.We write down our inventory for estimated obsolescence or unmarketable inventory equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand, selling prices and market conditions.Our inventory includes designer prescription eyeglass frames and sunwear, which are sold in a highly competitive industry.If actual product demand or selling prices are less favorable than our estimates we may be required to take additional inventory write-downs in the future. Similarly, if our inventory is determined to be undervalued due to write-downs below market value, we would be required to recognize such additional operating income at the time of sale.Significant unanticipated changes in demand could have a material and significant impact on the future value of our inventory and reported operating results. Valuation of Deferred Tax Assets.Prior to 2003, we generated material net operating loss carryforwards and differences between the tax bases of assets and liabilities and their financial reporting amounts.These carryforwards and differences resulted in the recognition of a net deferred tax asset. Realization of our deferred tax assets is dependent on our ability to generate future taxable income.Management believes that it is more likely than not that we will generate taxable income sufficient to realize a portion of our deferred tax assets and we have established a valuation allowance against the other portion of these assets.We review this determination at least annually, and adjust the valuation allowance to cover that portion of our deferred tax assets that management does not believe that it is more likely than not be realized.However, there can be no assurance that we will meet our expectation of future income.As a result, the amount of deferred tax assets considered realizable could be reduced in the near term if estimates of future taxable income are reduced.Such occurrence could materially adversely affect our results of operations and financial condition. - 15 - Results of Operations The following table sets forth for the fiscal years indicated selected statements of operations data shown as a percentage of net sales. Net sales % % Cost of sales Gross profit Operating expenses: Selling General and administrative Depreciation and amortization Total operating expenses Income from operations Interest expense ) ) Income before provision for income taxes Income taxes ) ) Net income % % Comparison of Fiscal Years 2009 and 2010 Net Sales.Net sales were $20.8 million in fiscal 2010 compared to $23.3 million in fiscal 2009.The following table shows certain information regarding net sales by product line for the fiscal years indicated: bebe $ % $ % Nicole Miller Laura Ashley Other Total $ % $ % Net sales declined across many of our eyewear lines.Net sales of bebe eyewear decreased in part due to the expiration of our bebe eyewear license on June 30, 2010.During the latter part of fiscal 2009 and most of fiscal 2010, we experienced severe delivery problems from our Chinese factories that materially affected our sales.Sales of our lower cost frames, including our Signature collection, increased as a result of the domestic recession. While we did not decrease wholesale frame prices in fiscal 2010, the average price of frames sold decreased in fiscal 2010 due to greater sales of lower-priced frames and higher customer discounts.Unit sales of frames decreased only slightly in fiscal 2010, reflecting greater sales of our lower cost frames. International sales increased $132,000 in fiscal 2010 due primarily to increased sales efforts and the weaker dollar. - 16 - Net sales equal gross sales less returns and allowances.Our product returns as a percentage of gross sales were 13.3% in fiscal 2009 and 14.2% in fiscal 2010. Product returns were $3.3 million in fiscal 2010 compared to $3.5 million fiscal 2009. Gross Profit and Gross Margin.Gross profit was $13.2 million in fiscal 2010 compared to $14.9 million in fiscal 2009.The decrease in gross profit in fiscal 2010 was primarily due to the decrease in sales.Our gross margin was 63.3% in fiscal 2010 compared to 64.1% in fiscal 2009.The decrease in gross margin was due to lower average sales price of frames reflecting higher customer discounts and greater sales of lower cost frames. Selling Expenses.Selling expenses were $8.7 million and $7.8 million in fiscal 2009 and 2010, respectively.The decrease in fiscal 2010 was due to decreases of $329,000 in royalty expense, $315,000 in compensation expense, $128,000 in promotions expense, $102,000 in advertising expense and $69,000 in development expense. General and Administrative Expenses.General and administrative expenses were $5.2 million and $4.6 million in fiscal 2009 and fiscal 2010, respectively.This expense reduction was primarily due to decreases of $259,000 in international operations, $79,000 in rent expense, $90,000 in telephone expense, $87,000 in compensation expense and $60,000 in professional fees. Depreciation and Amortization Expenses.Depreciation and amortization expenses increased $43,000 from fiscal 2009 to fiscal 2010 due to higher capital expenditures in 2010. Interest Expense.Interest expense decreased to $159,000 in fiscal 2010 from $202,000 in fiscal 2009.This decrease was due to a lower weighted average interest rate and a reduction of outstanding debt. Provision for Income Taxes.As a result of our NOLs, in fiscal 2009 and 2010 we recognized only state taxes of $23,000 and $21,000, respectively.As of October 31, 2010, we had net operating loss carry-forwards for federal and state income tax purposes of approximately $15.3 million and $4.2 million, respectively, which expire at various times from 2021 through 2029. As of October 31, 2010, our deferred tax assets were $7.1million against which we had established a valuation allowance of $4.1million, resulting in a net deferred tax asset of $3.0 million. Financial Condition, Liquidity and Capital Resources Our accounts receivable (net of allowance for doubtful accounts) were $2.5 million at October31, 2010 and $2.6 million at October31, 2009. Our inventory (at lower of cost or market) was $3.9 million at October31, 2010 and $3.8 million at October31, 2009. Our accounts payable were $5.5 million at October31, 2010 compared to $5.1 million at October31, 2009. - 17 - Accrued expenses and other liabilities were $448,000 at October31, 2010, compared to $1.5million at October 31, 2009.The decrease is principally due to classifying accrued interest ($855,000 at October 31, 2010) on our Bluebird Finance Limited (“Bluebird”) credit facility as long-term debt instead of accrued expenses as had been done in prior years. At October31, 2010, our long-term debt included principally a revolving line of credit with Comerica Bank with an outstanding principal balance of $1.9million and a revolving line of credit with Bluebird with an outstanding balance of $2.2million.See Note4 of Notes to Financial Statements for further information regarding our long-term debt.Our long-term debt (including current portion) decreased from $4.2million at October31, 2009 to $4.0million at October31, 2010 due to principal payments on the Bluebird credit facility, net payments on the revolving line of credit with Comerica Bank, and the repayment of a $125,000 note to Ashford Capital, LLC, offset by the classification of accrued interest on the Bluebird credit facility as long-term debt as of October31, 2010. Borrowing availability under the Comerica Bank revolving line of credit is based on eligible accounts receivable, inventory and a letter of credit, up to a maximum of $3.5million outstanding at any time.At December31, 2010, we had $1.7million of additional borrowing availability under this revolving line of credit.The revolving line of credit bears interest payable monthly at either Comerica Bank’s base rate plus 0.75% or LIBOR plus 2.75%, as selected in advance by us, and will expire on December1, 2012.At December31, 2010, the interest rate on this revolving line of credit was 3.5% per annum. Our credit facility with Bluebird consists of a revolving credit line and support for the $1,250,000 letter of credit securing the Comerica Bank credit facility.Bluebird’s commitment on the revolving credit facility was $1.3million as of October31, 2010, and the commitment reduces by $72,500 each quarter.The revolving credit line bears interest at the rate of 5% per annum on the principal amount outstanding, with payments of principal on a 10-year amortization schedule that commenced in fiscal 2005.Accrued interest is due and payable with the final principal payment.The credit facility is secured by a security interest in our assets that is subordinate to the Comerica Bank credit facility. Our shareholders’ equity increased from $1.6million at October31, 2009 to $2.0million at October31, 2010 due to our net income of $462,000. Of our accounts payable at October31, 2010, $165,000 were payable in foreign currency.To monitor risks associated with currency fluctuations, we from time to time assess the volatility of certain foreign currencies and review the amounts and expected payment dates of our purchase orders and accounts payable in those currencies. During the past two years, we have generated cash primarily through product sales in the ordinary course of business and our bank credit facilities.At October31, 2010, we had working capital of $2.8million as compared to working capital of $2.2 million at October31, 2009.During fiscal 2010, operating activities provided a net of $1.1 million, while financing activities used a net of $1.1million and investing activities used a net of $14,000, resulting in a decrease of $1,000 in cash and cash equivalents.During fiscal 2009, operating activities provided a net of $1.1million while financing activities used a net of $690,000 and investing activities used a net of $239,000, resulting in an increase of $125,000 in cash and cash equivalents. - 18 - We believe that, for fiscal 2011, assuming no unanticipated material adverse developments, no greater production disruptions with our frame manufacturers, continued compliance with our credit facilities and that we can reduce our operating expenses sufficiently to offset the anticipated reduction in revenues relating to the expiration of the bebe and Hummer eyewear licenses, our cash flows from operations and credit facilities will be sufficient to enable us to pay our debts and obligations as they mature. Quarterly and Seasonal Fluctuations Our results of operations have fluctuated from quarter to quarter and we expect these fluctuations to continue in the future.A factor which may significantly influence results of operations in a particular quarter is the introduction of a new brand-name collection, which results in disproportionate levels of selling expenses due to additional advertising, promotions, catalogs and in-store displays.Introduction of a new brand may also generate a temporary increase in sales due to initial stocking by retailers. Other factors which can influence our results of operations include customer demand, the mix of distribution channels through which the eyeglass frames are sold, the mix of eyeglass frames sold, product returns, delays in shipment and general economic conditions. The following table sets forth certain unaudited results of operations for the eight fiscal quarters ended October31, 2010.The unaudited information has been prepared on the same basis as the audited financial statements appearing elsewhere in this Report and includes all normal recurring adjustments which management considers necessary for a fair presentation of the financial data shown.The operating results for any quarter are not necessarily indicative of future period results. JAN. 31 APR. 30 JULY 31 OCT. 31 JAN. 31 APR. 30 JULY 31 OCT. 31 Net sales $ Cost of sales Gross profit Operating expenses: Selling General, administrative, depreciation and amortization Total operating expenses Income from operations 83 Interest expense 51 53 51 47 46 44 36 33 Income before provision for income taxes 50 Income taxes 1 1 19 0 0 0 20 3 Net income $ 47 - 19 - Inflation We do not believe our business and operations have been materially affected by inflation. Factors That May Affect Our Future Operating Results The expiration of our licenses for bebe and Hummer eyewear on June30, 2010 will have a material adverse effect on revenues. In the fiscal years ended October 31, 2009 and 2010, net sales of bebe eyewear and Hummer eyewear represented approximately 45% and 42%, respectively, of our net sales.While under these licenses we could sell existing inventory of those lines in the United States through December 31, 2010 and may sell our existing inventory of bebe eyewear internationally through December 31, 2011, the loss of these licenses will have a material adverse effect on our revenues.If we cannot replace a material portion of these revenues in fiscal year 2011, we will have to implement drastic cost cutting measures in an effort to maintain profitability and positive cash flow.No assurance can be given that we will be able to replace a material portion of these revenues or, if we cannot, that we will be able to reduce costs sufficiently to operate at a positive cash flow or profitably. The loss of any additional material brand name license would have a material adverse effect on our results of operations. Net sales of Nicole Miller Eyewear and Laura Ashley Eyewear accounted for 17.3% and 11.6%, respectively, of our net sales in fiscal year 2010.While we intend to continue efforts to expand sales of our other eyewear lines and may acquire other brand name eyewear licenses, we expect these two lines to continue to be our leading sources of revenue for the near future.The licenses for Nicole Miller Eyewear and Laura Ashley Eyewear expire in March 2012 and December 2014 (assuming we exercise our renewal option), respectively.These licenses may be terminated prior to expiration for material default and the failure to meet minimum sales and/or royalty requirements.The termination of any of these licenses would have a material adverse effect on our results of operations. Our product return policy permits returns of our products for credit or exchange, which can materially adversely affect our net sales. We have a product return policy that we believe is standard in the optical industry and is followed by our competitors.Under that policy, we must pre-approve all product returns, which we will do only for credit or exchange if the product has not been discontinued.As a general policy, we do not make cash refunds. Our product returns for fiscal years 2009 and 2010 amounted to 13.3% and 14.2%, respectively, of gross sales (sales before returns). We compete in a highly competitive environment with companies that have greater resources. The markets for prescription eyewear and sunwear are intensely competitive.There are thousands of frame styles, including thousands with brand names many of which have - 20 - global recognition.At retail, our eyewear styles compete with styles that do and do not have brand names, styles in the same price range, and styles with similar design concepts.To obtain board space at an optical retailer, we compete against many companies, both foreign and domestic, including Luxottica Group S.p.A, Safilo Group S.p.A., and Marchon Eyewear, Inc.Our largest competitors have significantly greater financial, technical, sales, manufacturing and other resources than us.They also employ direct sales forces that have existed longer, and are significantly larger, than our direct sales force.At the major retail optical chains, we compete not only against other eyewear suppliers, but also against the chains themselves, as these chains have increasingly designed, manufactured and sold their own lower-priced private label brands.Luxottica, the largest eyewear company in the world, is vertically integrated, in that it manufactures frames, distributes them through a direct sales force in the United States and throughout the world, and owns LensCrafters, Sunglass Hut, Pearle Vision and Cole Vision, which combined is the largest worldwide retail optical chain. We compete in our target markets through the quality of the brand names we license, our marketing, merchandising and sales promotion programs, the popularity of our frame designs, the reputation of our styles for quality, our pricing policies and the quality of our sales force.We cannot assure you that we will be able to compete successfully against current or future competitors or that the competitive pressures we face will not materially and adversely affect our business, operating results and financial condition. The loss of or material reduction in purchases by one or more retail optical chains would adversely affect our business. Net sales to retail optical chains and department stores amounted to 16.9% and 15.0% of net sales in fiscal years 2009 and 2010, respectively, most of which were to retail optical chains.Retail optical chains have increasingly marketed their own lower-cost private label brands and are experiencing industry consolidation.The loss of one or more retail optical chains or department stores as a customer could have a material adverse effect on our business. The increasing availability and acceptance of vision correction alternatives may reduce consumer demand for frames. Our future success could depend to a significant extent on the availability and acceptance by the market of vision correction alternatives to prescription eyeglasses, such as contact lenses and refractive (optical) surgery.While we do not believe that contact lenses, refractive surgery or other vision correction alternatives materially and adversely impact our business at present, there can be no assurance that technological advances in, or reductions in the cost of, or greater consumer acceptance of, vision correction alternatives will not occur in the future, resulting in their more widespread use.Increased use of vision correction alternatives could result in decreased use of our eyewear products, which would have a material adverse impact on our results of operations and financial condition. If we have a “change of ownership” as defined under the Internal Revenue Code, our ability to use our net operating loss carryforwards (“NOLs”) would be significantly limited. As of October31, 2010, we had NOLs for federal and state income tax purposes of approximately $15.3 million and $4.2 million, respectively, that expire at various dates from - 21 - 2021 through 2029.If a “change of ownership” of Signature occurs within the meaning of Section 382 of the Internal Revenue Code, our ability to use these NOLs in the future would be significantly limited. If our net income decreases materially over an extended period of time, we may need to increase the valuation allowance on our deferred tax asset relating to our net operating loss carryforwards, which would further adversely affect our results of operations for the affected periods. Prior to 2003, we generated net operating loss carryforwards that resulted in a deferred tax asset.This deferred tax asset is $7.1million, against which we have established a valuation allowance of $4.1million, resulting in a net deferred tax asset of $3.0million at October31, 2010, which was unchanged from October31, 2009.If we incur net losses over a sustained period in the future, we may increase the valuation allowance, which would adversely affect our results of operations in those periods. Our directors and executive officers beneficially own 47.5% of our outstanding Common Stock and thus control Signature. As of January 15, 2011 our directors and executive officers owned beneficially 47.5% of the outstanding shares of our Common Stock.As a result, the directors and executive officers control Signature and its operations not only as a result of their current positions, but because of their ability to elect a majority of the Board of Directors and therefore retain control of the Board.The voting power of the directors and executive officers could also serve to discourage potential acquirers from seeking to acquire control of us through the purchase of our Common Stock, which might depress the market price of our Common Stock. We are unable to pay any cash dividends for the foreseeable future. As a California corporation, under the California General Corporation Law, we may not pay dividends in cash or property except (i)out of positive retained earnings or (ii)if, after giving effect to the distribution, our assets would be at least 1.25 times our liabilities and our current assets would exceed our current liabilities (determined on a consolidated basis under generally accepted accounting principles).At October31, 2010, we had an accumulated deficit of $13.6 million and shareholders’ equity of $2.0 million.As a result, we will not be able to pay dividends for the foreseeable future.In addition, under our principal credit facilities, we may not pay dividends without the consent of the lenders. Provisions in our license agreements that allow the licensors to terminate the licenses upon a change of control effected without their approval could have the effect of discouraging a third party from acquiring or attempting to acquire a controlling portion of our outstanding voting stock and could thereby depress the market value of our Common Stock. Each of the Laura Ashley Eyewear and Hart Schaffner Marx Eyewear licenses allows the licensor to terminate its license upon certain events that under the license are deemed to result in a change in control of Signature unless the change of control is approved by the licensor.The licensors’ rights to terminate their licenses upon a change in control of Signature could have the effect of discouraging a third party from acquiring or attempting to - 22 - acquire a controlling portion of our outstanding voting stock and could thereby depress the market value of our Common Stock. The ability of our Board of Directors to authorize the issuance of preferred stock could have the effect of discouraging a third party from acquiring or attempting to acquire a controlling portion of our outstanding voting stock and could thereby depress the market value of our Common Stock. Our Board of Directors has the authority to cause Signature to issue up to 5,000,000 shares of Preferred Stock and to determine the price, rights, preferences, privileges and restrictions, including voting rights, of those shares without any further vote or action by the shareholders.The Preferred Stock could be issued with voting, liquidation, dividend and other rights superior to those of our Common Stock.We have outstanding 1,200,000 shares of Series A Preferred and have no present intention to issue any other shares of Preferred Stock.However, the rights of the holders of our Common Stock will be subject to, and may be adversely affected by, the rights of the holders of any Preferred Stock that may be issued in the future.The issuance of Preferred Stock, while providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of making it more difficult for a third party to acquire a majority of our outstanding voting stock, which may depress the market value of our Common Stock. Item 7A—Quantitative and Qualitative Disclosures About Market Risk Not applicable. - 23 - Item 8—Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Signature Eyewear, Inc. We have audited the accompanying balance sheets of Signature Eyewear, Inc. as of October31, 2009 and 2010 and the related statements of income, shareholders’ equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of October 31, 2009 and 2010 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Squar, Milner, Peterson, Miranda & Williamson, LLP Newport Beach, California January 25, 2011 - 24 - SIGNATURE EYEWEAR, INC BALANCE SHEETS OCTOBER 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable - trade, net of allowance for doubtful accounts of $42,163 Inventory Promotional products and materials Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deposits and other assets Deferred income taxes Total assets $ $ The accompanying notes are an integral part of these financial statements. LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable - trade $ $ Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $0.001 par value 5,000,000 shares authorized Series A 2% convertible preferred stock, $0.001 par value; liquidation preference (approximately $933,000 and $915,000 at October 31, 2010 and 2009, respectively) 1,360,000 shares authorized 1,200,000 issued and outstanding Common stock, $0.001 par value: 30,000,000 shares authorized, 6,955,639 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. - 25 - SIGNATURE EYEWEAR, INC. STATEMENTS OF INCOME FOR THE YEARS ENDED OCTOBER 31, Net sales $ $ Cost of sales Gross profit Operating expenses Selling General and administrative Depreciation and amortization Total operating expenses Income from operations Interest expense ) ) Income before taxes Income taxes Net income Preferred stock dividends $ ) $ ) Net income available to common shareholders $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted-average common shares outstanding - Basic Weighted-average common shares outstanding - Diluted The accompanying notes are an integral part of these financial statements. - 26 - SIGNATURE EYEWEAR, INC. STATEMENT OF SHAREHOLDERS’ EQUITY For the Years Ended October 31, Series A 2% Convertible Additional Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, October 31, 2008 $ ) $ Net income — Balance, October 31, 2009 $ ) $ Net income — Balance, October 31, 2010 $ ) $ The accompanying notes are an integral part of these financial statements. - 27 - SIGNATURE EYEWEAR, INC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED OCTOBER 31, 2009 (AUDITED) AND OCTOBER 31,2010 (AUDITED) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Increase) decrease in: Accounts receivable - trade Inventories ) Promotional products and materials ) Prepaid expenses and other current assets ) Increase (decrease) in: Accounts payable - trade ) Accrued expenses and other current liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) ) Deposits and other assets ) Net cash used in investing activities ) ) Cash flows from financing activities Net decrease in lines of credit ) ) Payments on short-term debt — ) Payments on long-term debt ) ) Net cash used by financing activities ) ) Net increase (decrease)in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these financial statements. - 28 - SIGNATURE EYEWEAR, INC. NOTES TO FINANCIAL STATEMENTS October 31, 2009 and 2010 NOTE 1.ORGANIZATION AND LINE OF BUSINESS Signature Eyewear, Inc. (the “Company”) designs, markets and distributes eyeglass frames throughout the United States and internationally.The Company conducts its operations primarily from its principal executive offices and a warehouse in Inglewood, California. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States (“GAAP”) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.Management prepares estimates for a number of factors.The Company believes its estimates of inventory valuation and valuation of the deferred tax assets, as further discussed below, to be the most sensitive estimates impacting financial position and results of operations in the near term. Cash and Cash Equivalents Cash and cash equivalents consist of cash and highly liquid securities with original maturities of three months or less. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are stated at amounts billed and currently due from customers net of an allowance for doubtful accounts.The Company writes off accounts receivable when they become uncollectible and payments subsequently received on such receivables are credited to the bad debt expense account.Although the Company expects to collect amounts due, actual collections may differ.The allowance for doubtful accounts was $42,163 for the years ended October 31, 2009 and 2010. Inventory Inventory consists of finished goods, which are valued at the lower of cost or market.Cost is computed using the weighted-average cost, which approximates actual cost on a first-in, first-out basis. The Company regularly and periodically evaluates its inventory to ensure that it is valued at the lower of cost or market based on current market trends, product history, and turnover. - 29 - Property and Equipment Property and equipment are recorded at cost.Depreciation and amortization are provided using the straight-line method over the estimated useful lives of the assets as follows: Office furniture and equipment 7 years Computer equipment 3 years Software 3 years Machinery and equipment 5 years Leasehold improvements Term of the lease or the estimated life of the related improvements, whichever is shorter Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized. Impairment of Long-Lived Assets The Company reviews the carrying value of other long-lived assets at least annually for evidence of impairment.When indicators of impairment are present, the Company evaluates the carrying value of long-lived assets in relation to the undiscounted future cash flows generated by such assets.An impairment loss is recognized when the estimate of undiscounted future cash flows generated by such assets is less than the carrying amount.Measurement of the impairment loss is based on the present value of the expected future cash flows.The Company believes no indication of impairment existed as of October 31, 2010. Fair Value of Financial Instruments The Company’s financial instruments include cash and cash equivalents, accounts receivable and payable, other current liabilities and long-term debt.The estimated fair value of these instruments approximates their carrying amounts due to the short maturity of these instruments. The Company follows the guidance of the FASB ASC 820, Fair Value Measurements and Disclosures, with respect to financial assets and liabilities that are measured at fair value. ASC 820-10 establishes a three-tier fair value hierarchy that prioritizes the inputs used in measuring fair value as follows: · Level 1: Observable inputs such as quoted prices in active markets; · Level 2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and · Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions At October 31, 2009 and 2010, the Company had no recurring fair value measurements for financial assets and liabilities. - 30 - Long-Term Debt.The fair value of long-term debt is estimated using a calculation that estimates fair values at market rates. The carrying or notional amounts and fair values of the Company’s financial instruments at October31, 2009 and 2010 were as follows: Carrying Value Fair Value Carrying Value Fair Value Financial Assets: Financial Liabilities: Revolving line of credit –Comerica Bank $ Term note payable-Ashford Capital LLC $ $ $
